Stephens, J.
This being a suit upon a purchase-money note, where the defendant pleaded a defense based upon an alleged discrepancy between the number of acres contained in the land and that recited in the description in the deed, which description appears to be indefinite and uncertain, and is in the following language: “ Also 120 acres more or less on the west side of lot of land No. 273,” in a certain district and section of Murray county, Georgia, and it appearing undisputed, from the evidence, that the defendant knew the boundaries of the land which he was purchasing, and that the western boundary of the land purchased was the “ Federal road,” the court did not err in excluding when offered in evidence by the defendant, a prior deed conveying land west of the “ Federal road ” and being “ 45 acres off the west side of lot of land No. 273,” in the same district and section of Murray county, Georgia, to certain persons in possession of land west of the “ Federa,1 road,” even if it appeared that the title to such land came out of the plaintiff. The excluded deed was irrelevant to the issue. This case is clearly distinguishable from that of Roberts v. Wilson, 153 Ga. 538 (112 S. E. 451).
The jury having found a verdict for the plaintiff, and the only exception relied upon by the defendant being an exception to the rejection of the deed last mentioned, the judgment for the plaintiff must be affirmed.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.